Citation Nr: 0726200	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a chronic right 
knee disability.

3.  Entitlement to service connection for a chronic left knee 
disability.

4.  Entitlement to service connection for a chronic sinus 
disability.

5.  Entitlement to service connection for residuals of a 
right cheekbone fracture.

6.  Entitlement to service connection for residuals of a left 
ring finger injury.

7.  Entitlement to an initial evaluation greater than 10 
percent for right (major) shoulder strain from July 9, 2002.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to July 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran service 
connection and a 10 percent evaluation for right (major) 
shoulder strain, effective from July 9, 2002, and denied his 
claims for service connection for bilateral hearing loss, a 
chronic bilateral knee disability, a chronic sinus 
disability, and chronic residuals of right cheekbone and left 
ring finger injuries.

In addition to right shoulder strain, the veteran is also 
service-connected at the present time for tinnitus, which is 
rated 10 percent disabling.


FINDINGS OF FACT

1.  The veteran's current level of bilateral hearing acuity 
does not constitute a disability for which service connection 
can be granted under applicable VA regulations.

2.  The veteran does not currently have a chronic bilateral 
disability of his knees.

3.  A chronic bilateral knee disability did not have its 
onset during active military duty.

4.  The veteran does not currently have a chronic sinus 
disability.

5.  A chronic sinus disability did not have its onset during 
active military duty.

6.  The veteran does not currently have a diagnosis of a 
chronic disability that is a residual of his history of blunt 
traumatic injury to the right side of his face.

7.  A chronic disability that is a residual of a right 
cheekbone fracture did not have its onset during active 
military duty.

8.  The veteran does not currently have a diagnosis of a 
chronic disability that is a residual of his history of 
injury to his left ring finger.

9.  A chronic disability that is a residual of left ring 
finger injury did not have its onset during active military 
duty.

10.  For the period from July 9, 2002 to the present, the 
veteran's right (major) shoulder strain is manifested by 
subjective complaints of pain and weakness, with negative 
findings for arthritis on radiographic examination, and 
limitation of right shoulder motion that was no worse than 
zero - 160 degrees on forward elevation, zero - 170 degrees 
on abduction, and zero - 80 degrees on internal and external 
rotation, on testing for functional loss due to pain and 
fatigue following repetitive use.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss in either ear that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.385 (2006).

2.  The basic elements to establish a claim for VA 
compensation for a chronic bilateral knee disability have not 
been fully established by the veteran; a chronic bilateral 
knee disability was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The basic elements to establish a claim for VA 
compensation for a chronic sinus disability have not been 
fully established by the veteran; a chronic sinus disability 
was not incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  The basic elements to establish a claim for VA 
compensation for residuals of a right cheekbone fracture have 
not been fully established by the veteran; a chronic 
disability that is a residual of a traumatic facial injury, 
to include a right cheekbone fracture, was not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  The basic elements to establish a claim for VA 
compensation for residuals of a left ring finger injury have 
not been fully established by the veteran; a chronic 
disability that is a residual of a left ring finger injury 
was not incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

6.  The criteria for an initial evaluation greater than 10 
percent for right (major) shoulder strain from July 9, 2002 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5201-5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  This appeal stems from the veteran's 
claims that were received by VA in September 2002.  He was 
notified of the provisions of the VCAA in correspondence 
dated in January 2004.  The rating decision on appeal was 
rendered in April 2004.

The claim for a higher initial evaluation for right shoulder 
strain is a downstream issue from the grant of service 
connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's 
General Counsel has held that no VCAA notice was required for 
such downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002), VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant private 
treatment records pertaining to his right shoulder disability 
for the period from 2003 - 2004 have been obtained and 
associated with the evidence.  VA medical examinations were 
also conducted, in which nexus opinions addressing the issue 
on appeal have been obtained and associated with the 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to increased rating and earlier effective date 
claims.  A review of the claims folder shows that the veteran 
has been duly notified of the VCAA via correspondence dated 
in March 2006 and April 2007, in compliance with the Court's 
holding in Dingess.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Pertinent law and regulations: service connection

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303 (2006).  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a) (2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).  Certain chronic disabilities, 
including sensorineural hearing loss, may be presumed to have 
been incurred in service if they become manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

Factual background and analysis: 
Entitlement to service connection for bilateral hearing loss.

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385 (2006), 
which states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a disability within the meaning 
of 38 C.F.R. § 3.385 at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The Court in Hensley explained that the 
threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  It was also found that, regardless of when the 
criteria of 38 C.F.R. § 3.385 are met, a determination must 
be made as to whether the hearing loss was incurred in or 
aggravated by service.

The veteran's service entrance examination was conducted in 
January 1996.  Clinical examination of his ears and tympanic 
membranes showed normal findings.  Puretone threshold results 
for each ear, in decibels, revealed normal findings as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Separation examination in May 2002 shows that the veteran had 
normal ears and tympanic membranes.  Audiological evaluation 
revealed normal pure tone thresholds, in decibels, which were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
5
LEFT
0
5
0
0
10

The veteran filed his claim for VA compensation for hearing 
loss in September 2002.  A July 2003 VA audiological 
evaluation revealed pure tone thresholds, in decibels, which 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
10
LEFT
0
5
5
5
15

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examining audiologist's assessment 
was normal hearing, bilaterally.  Otoscopy of both ears and 
drums was within normal limits. 

The Congress of the United States of America has specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
regulation at 38 C.F.R. § 3.385 defines hearing disability 
for VA compensation purposes.  That regulation prohibits a 
finding of hearing disability where threshold hearing levels 
at 500, 1000, 2000, 3000, and 4000 Hz are all less than 40 
decibels and at least three of those threshold levels are 25 
decibels or less, and where speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In order for the veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran's 
military records show normal hearing acuity, bilaterally.  
Subsequent audiometric testing conducted by VA shows that the 
veteran does not currently have a hearing loss disability 
that actually meets the threshold criteria set forth in 38 
C.F.R. § 3.385.  His claim for service-connected disability 
benefits for hearing loss cannot therefore be granted.  

The Board has considered the veteran's contentions that he 
has hearing loss as a result of his service. To the extent 
that his statements represent evidence of continuity of 
symptomatology, without the corroboration of an actual 
clinical diagnosis of hearing loss his statements do not 
constitute competent evidence of a diagnosis of hearing loss, 
nor do they establish a nexus between hearing loss and 
tinnitus and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In view of the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hearing loss.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and his appeal 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002; 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: 
Entitlement to service connection for a chronic bilateral 
knee disability.

The veteran's service medical records show normal findings 
with regard to his lower extremities on enlistment 
examination in January 1996 and also that he denied having 
any knee problems in the accompanying medical history 
questionnaire.  In April 1999, the veteran was seen for pain 
in the right quadriceps after running.  He was taking 
medication and icing the knee.  On objective examination, the 
knee demonstrated a full range of motion.  There was no 
edema, no echymosis, and no deformities.  He had full 
strength in the knee.  There are no other reports of 
treatment for a knee injury or complaints of knee symptoms 
shown throughout his remaining service, and on separation 
examination in May 2002 no abnormalities of his lower 
extremities were detected.  On his medical history 
questionnaire during separation, he also denied having any 
knee problems. 

The report of a July 2003 VA examination shows that the 
veteran related a history of onset of pain in both knees 
after climbing telephone poles during active duty.  He 
reported that he had difficulty walking distances of more 
than one mile and climbing two flights of stairs, but 
presented no clear history of flare-ups of knee symptoms.  
His knees were painless at the time of the examination and 
although crepitation was noted, there was no stiffness, joint 
locking, or instability were detected.  Range of motion 
testing showed full extension to zero degrees and full 
flexion to 140 degrees, bilaterally.  His lower extremity 
musculature was symmetrical with normal strength.  Repetitive 
motion produced no changes in knee function.  The orthopedic 
diagnoses included normal knees, bilaterally. 

In the present case, the objective medical evidence shows 
that the key element of a clinical diagnosis of current 
chronic musculoskeletal disability affecting either knee has 
not been demonstrated.  The veteran's service medical records 
and post-service VA medical examination in July 2003 shows no 
diagnosis of a chronic knee disability.  Absent any medical 
evidence of a current diagnosis of a chronic, disabling 
pathological process, service connection may not be granted 
for the veteran's claimed bilateral knee disability.

Factual background and analysis: 
Entitlement to service connection for a chronic sinus 
disability.

The veteran's service medical records show normal findings on 
examination of the veteran's sinuses on enlistment 
examination in January 1996 and no reported history of sinus 
problems presented by the veteran on his medical history 
questionnaire.  

Following an incident in which he reportedly had been hit on 
the right side of his face on his right zygoma (cheekbone) 
and thereafter complained of headaches, a facial bone series 
was conducted in April 1997, whose findings supported 
diagnoses of a moderately deviated septum and a small level 
of fluid in his right maxillary sinus with no evidence of 
fracture.  In September 1998, he was diagnosed with allergic 
rhinitis.  In May 2000, after complaining of onset of 
sneezing fits and itchy, watery eyes while out on bivouac in 
the field, he was diagnosed with seasonal allergies.  His 
sinuses were non-tender on examination in May 2000.

The report of a May 2002 separation examination shows that 
the veteran's sinuses were clinically normal on medical 
evaluation and the veteran denied having a history of 
sinusitis, hay fever, or allergic rhinitis.

The report of a VA medical examination in July 2003 shows, in 
pertinent part, that the veteran complained of nosebleeds.  
Examination of his nose and sinuses shows that his nasal 
septum was aligned midline, and that the mucosa of both 
nostrils was of normal color with no unusual crust formation 
or drainage from the sinus orifices observed.  Manipulation 
of the veteran's paranasal sinuses was not painful and X-rays 
of the sinuses revealed normal radiographic findings.  The 
diagnosis was normal nose and paranasal sinuses.

In the present case, the objective medical evidence shows 
that the key element of a clinical diagnosis of current 
chronic sinus disability has not been demonstrated.  The 
veteran's service medical records and post-service VA medical 
examination in July 2003 shows no diagnosis of a chronic 
sinus disability.  Absent any medical evidence of a current 
diagnosis of a chronic, disabling pathological process, 
service connection may not be granted for the veteran's 
claimed sinus disability.

Factual background and analysis: 
Entitlement to service connection for residuals of a right 
cheekbone fracture.

The veteran's service medical records show that in April - 
May 1997 he was treated for a blunt trauma injury to the 
right side of his face and head after he was reportedly 
struck in the face in the area of his right zygoma 
(cheekbone) by a fellow serviceman's knee.  Following 
complaints of migraine-like pain following the injury, a CT 
scan and radiographic examination was conducted in April 1997 
that revealed no evidence of facial bone fracture.  

The report of the veteran's separation examination in May 
2002 reflects that he reported a history of concussion, a 
broken right cheekbone, and a head injury with "right facial 
fracture."  However, normal findings were obtained on 
clinical evaluation of the veteran's neurological system and 
his head and face.  The veteran's alleged history of a broken 
right cheekbone was not considered disabling by the medical 
examiners.

The report of a July 2003 VA medical examination shows that 
the veteran related a history of right cheekbone fracture 
during service while participating in martial arts training 
in 1997.  Clinical examination and X-ray study revealed 
normal findings.  No evidence of cheekbone tenderness or pain 
was elicited on either side of the veteran's face.  The 
diagnoses were history of head injury, no residual, resolved; 
and history of fracture of facial bone, healed, no residual.

In the present case, the objective medical evidence shows 
that the key element of a clinical diagnosis of current 
chronic residual disability associated with the veteran's 
history of a blunt trauma facial injury with alleged right 
cheekbone fracture has not been demonstrated.  Although the 
veteran's service medical records show treatment for a 
traumatic facial injury affecting the area of his right 
cheekbone, and post-service VA medical examination in July 
2003 reflects a history of right cheekbone fracture that is 
otherwise not clinically substantiated by the record, the 
current evidence nevertheless shows no diagnosis of a chronic 
residual disability that is linked to this history.  Absent 
any medical evidence of a current diagnosis of a chronic, 
disabling pathological process, service connection may not be 
granted for the veteran's claimed residuals of a right 
cheekbone fracture.

Factual background and analysis: 
Entitlement to service connection for residuals of a left 
ring finger injury.

The veteran's service medical records show that in March 
2000, he was treated for an acute injury to his left ring 
(4th) finger that was sustained after he received a kick to 
the left hand while playing soccer.  Although the finger was 
swollen and painful when flexed, there was no evidence of any 
dislocation injury.  The clinical assessment was a left 4th 
finger sprain.  Follow-up treatment in July 2000 reflects 
that the veteran continued to experience pain in his left 
ring finger when pressure was applied.  The assessment at the 
time was tendonitis.

Separation examination in May 2002 shows no pertinent 
clinical findings with regard to the veteran's left ring 
finger and no mention from the veteran of his prior left ring 
finger injury in his medical history questionnaire.

The report of a VA examination in July 2003 shows that the 
veteran reported a history of injury to his left ring finger 
while playing soccer in service.  Clinical evaluation shows 
complaints of mild soreness on manipulation of the left ring 
finger, but with normal range of motion and no evidence of 
fracture or other abnormality on X-ray study of his left 
hand.  The veteran reported that he was employed as a 
computer programmer.  He was able to touch the tips of each 
finger against his thumbs and medial fold of his palms, and 
no weakness or asymmetrical squeezing force of one finger 
against the thumb was demonstrated.  The diagnosis was 
history of trauma, left ring finger, resolved.

In the present case, the objective medical evidence shows 
that the key element of a clinical diagnosis of current 
chronic residual disability associated with the veteran's 
history of a left ring finger injury has not been 
demonstrated.  Although the veteran's service medical records 
show treatment for an injury affecting this digit, his post-
service VA medical examination in July 2003 shows that the 
injury was resolved and presented no diagnosis of a chronic 
residual disability that was linked to this history.  Absent 
any medical evidence of a current diagnosis of a chronic, 
disabling pathological process, service connection may not be 
granted for the veteran's claimed residuals of a left ring 
finger injury.

Factual background and analysis: 
An initial evaluation greater than 10 percent for right 
shoulder strain.

The Board notes that this case is based on an appeal of an 
April 2004 RO decision, which had granted the veteran service 
connection for right (major) shoulder strain effective from 
July 9, 2002, the date on which his entitlement to VA 
compensation for this disability first arose immediate 
following his honorable discharge from active duty.  (See 38 
C.F.R. § 3.400 (2006).)  Consideration must therefore be 
given regarding whether the case warrants the assignment of 
separate ratings for his service-connected orthopedic 
disability for separate periods of time, from July 9, 2002, 
to the present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran's service medical records reflect he was right-
handed and that a chronic musculoskeletal disability 
affecting his right shoulder was sustained during active duty 
after he climbed a telephone pole and injured this shoulder 
in 1998.  During service, he received treatment on several 
occasions for right shoulder joint complaints, which also 
included injections of corticosteroids into the affected 
joint.

The report of a July 2003 VA examination shows, in pertinent 
part, that the veteran complained of right shoulder pain that 
was aggravated with motion and use, with joint stiffness in 
the morning hours.  He also reported experiencing weakness 
and an inability to lift more than 30 pounds with his right 
shoulder without pain, and experiencing periods of 
symptomatic flare-ups that occurred primarily in the winter 
or after long periods of driving.  The flare-ups occurred 
daily, lasted 10 - 15 minutes in duration, and improved with 
rest and relaxation.  The VA examiner noted that the 
veteran's right shoulder appeared to have a tendency to 
subluxate.  

Physical examination of the right shoulder in July 2003 shows 
no gross deformity, with symmetrical musculature and no 
evidence of atrophy.  Mild pain on the anterior groove of the 
right shoulder was elicited on manipulation with questionable 
crepitation.  Sensory examination and assessment of his 
reflexes were within normal limits.  X-ray study of the right 
shoulder shows normal radiographic findings.  There was full, 
symmetrical, and painless range of shoulder motion, 
bilaterally, with elevation from zero - 180 degrees, 
abduction from zero - 180 degrees, and internal and external 
rotation from zero - 90 degrees.  Afterwards, the veteran was 
tasked with exercises involving holding a 5-pound weight in 
both hands, in which he was able to elevate his right arm 
straight with this weight for only one minute before having 
to discontinue the exercise.  No such difficulties were 
encountered while performing the same exercise with his left 
arm.  Thereafter, range of motion was re-evaluated and shows 
painless forward elevation on his right shoulder was 
decreased to zero - 160 degrees (the left side being 
unchanged and normal with zero - 180 degrees of forward 
elevation).  Painless abduction on his right shoulder was 
decreased to zero - 170 degrees (the left side being 
unchanged and normal with zero - 180 degrees of abduction).  
Painless internal and external rotation on his right shoulder 
was decreased to zero - 80 degrees (the left side being 
unchanged and normal with zero - 90 degrees of internal and 
external rotation).  The diagnosis was chronic strain, right 
shoulder, with limitation of range of motion after use.  

An October 2003 private medical report shows that the veteran 
received treatment for complaints of right shoulder pain 
associated with a diagnosis of tendonitis.  Clinical findings 
obtained in October 2003 show mild right shoulder crepitus 
with good range of motion and 5/5 motor strength, 
bilaterally.  The treatment plan involved prescription of 
anti-inflammatory medication (Relafen).

Thereafter, the private medical records show that the veteran 
was again treated for right shoulder complaints in March 
2004, at that time, findings were negative for any clinical 
findings of erythema, edema, or deformity.  The right 
shoulder displayed full range of motion with 5/5 muscle 
strength.  The assessment was right bicep tendonitis.  The 
treatment plan involved injection of a corticosteroid and 
prescription of anti-inflammatory medication (Motrin).

The veteran's right (major) shoulder strain is rated under 
the criteria for limitation of arm motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code  5201 (2006) 

Applying the aforementioned criteria to the facts of the 
case, the Board concludes that the clinical evidence does not 
demonstrate that the veteran's right shoulder strain is 
productive of the requisite limitation of motion to warrant a 
20 percent evaluation.  The evidence shows that even after 
testing that took into account fatigue and functional loss 
due to pain, he was still able to raise his arm above his 
shoulder level on forward elevation, abduction, and internal 
and external rotation.  Therefore, an increased rating above 
10 percent is not warranted under the criteria of Diagnostic 
Code 5201.

Alternately, the service-connected right should strain is 
rated as analogous to orthopedic impairment due to traumatic 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
which provides for the assignment of a 10 percent evaluation 
for painful motion which nevertheless does not reach a 
compensable level if accompanied by radiographic evidence of 
degenerative changes.  Although the veteran's right should 
strain is primarily a soft-tissue disability and there is no 
X-ray evidence of arthritis at the present time, the fact 
that he does have demonstrable pain on motion, pain on use, 
and functional loss manifested by weakness, fatigue, and 
decreased motion, which necessitates treatment with 
occasional corticosteroid injections, makes his right 
shoulder train more closely analogous to orthopedic 
impairment due to traumatic arthritis.  The 10 percent 
initial evaluation currently assigned for right shoulder 
strain thus appropriately compensates him for his level of 
orthopedic impairment for the period from June 9, 2002 to the 
present.  However, absent objective evidence demonstrating 
more severe limitation of motion than currently shown, his 
claim for an initial evaluation greater than 10 percent must 
be denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a chronic bilateral knee disability is 
denied.

Service connection for a chronic sinus disability is denied.

Service connection for residuals of a right cheekbone 
fracture is denied.

Service connection for residuals of a left ring finger injury 
is denied.

An initial evaluation greater than 10 percent for right 
(major) shoulder strain from July 9, 2002 is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


